DETAILED ACTION
This communication is responsive to the RCE amendment filed on 10/16/2020. 
Claims 1, 8 and 15 have been amended.
Claims 22-24 have been added
Claims 1-24 are pending.

Notice of Pre-AIA  or AIA  Status
The present application filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant Argument:
(A) 	Applicant’s arguments, see pages 13-14 of Applicant’s Remarks, filed 10/16/2020, with respect to the rejection(s) of independent claim(s) 1, 8 and 15 under 35 U.S.C. § 103 have been fully considered but they are not persuasive. In particular, the Applicant argues that Adams (US Pat. 8,693,344) in view of Manuja (US Pat. 7,764,612) does not disclose the newly amended claim limitation, “wherein the flow and are configured based on the set of security policies prior to packet detection.“  The Examiner respectfully disagrees.

Examiner Response:
In response to the Applicant’s argument that Manuja does not disclose “wherein the flow entries included in the whitelist set are non-hierarchical and are configured based on the set of security policies prior to packet detection.“ Manuja (see figs. 4 and 5, col. 6 lines 9-10 and 19-32) discloses promoting authorized subscriber endpoints 410A, 410C and 410D as trusted devices in an access control list (ACL) 520 to slow [network] path 250; source endpoint (IP address and/or source TCP/UDP port number correspond to transport and network layer information) is compared to endpoints in an access control list (ACL) 520, to determine if the endpoint device is allowed access to the slow path 250. A "whitelist" contains endpoints that are permitted access to the slow path 250; and a "blacklist" contains endpoints that are denied access to slow path 250. Only those packets found in the whitelist but not in the blacklist are permitted access to the slow path 250.
The Examiner notes that Manuja does not explicitly disclose “wherein the flow entries included in the whitelist set are non-hierarchical.”  However, ACL 520 of Manuja is only used to compare IP address and/or source TCP/UDP port numbers for access control and corresponds to paragraph 0033 of the instant specification (matching TCP/IP, UDP, MAC fields etc.)  The Examiner asserts that ACL 520 does not prioritize the order of IP addresses or TCP/UDP port numbers and thereby represents a non-hierarchical access control list as claimed by the Applicant’s disclosure.
Before routing a packet onto one of the two sub-paths, the traffic manager 240 determines if placing the packet on the sub-path would violate the policy associated with that sub-path. If placement would result in a violation, the traffic manager 240 does not place the packet on the sub-path. Instead, the packet that would cause the violation is discarded, or routed to another component 560 for storage and/or analysis. (Manuja, col. 6 lines 52-64).
The Examiner, asserts that Manuja discloses the claimed whitelist, i.e., only those packets found in the whitelist are permitted access to the slow path, and determining if placing a packet on the sub-path violates the policy associated before routing the packet on the sub-path, reads on the amended claim, “wherein the flow entries included in the whitelist set are non-hierarchical and are configured based on the set of security policies prior to packet detection,“ (Manuja, col. 6 lines 52-64). The Examiner therefore, maintains the rejection. 

Applicant’s Argument:
(B) 	Applicant’s argument with respect to the rejection of dependent claims 2-7, 9-14 and 16-21 under 35 U.S.C. § 103 as allowable because of their dependence on allowable base claims are considered moot in light of the Examiner’s response to Applicant’s argument (A) above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US Pat. 8,693,344 B1 filed 09/27/2011 in view of Manuja et al. (US Pat. 7,764,612 B1 filed 06/16/2005).
As to claim 1, Adams discloses:
“A method for a network manager to perform flow-based forwarding element configuration in a network environment that includes the network manager, a flow-based forwarding element, and a group of workloads, the method comprising:
obtaining a set of security policies associated with the group of workloads, wherein the set of security policies allows communication between a destination and a first workload from the group, but blocks communication between the destination and a second workload from the group” (Adams, fig. 1, col. 5 lines 15-22, 31-36 and col. 6 lines 4-8; Controller server 18 may use information on network topology and the capabilities of network equipment to implement network configuration rules 20, which may be stored in a flow table 28 and may be used to implement network configuration rules 20 that specify which services are available to various network entities, i.e., specifying which users (or type of users) in network 10 may access a particular server, e.g. workload as disclosed by the instant specification par. 0029, and defined as one or more source nodes, destination nodes, etc. participating in a communication flow);
(Adams, col. 5 lines 31-36 and col. 6 lines 23-31; packet forwarding decision engine may be used to assist packet forwarding system 14 to make decisions about how to forward network packets, i.e., direct packet forwarding system 14 to forward network packets to predetermined ports based on attributes of the network packets, i.e., specifying which users (or type of users) in network 10 may access a particular server).
Adams does not explicitly disclose:
“configuring a whitelist set of flow entries that includes a first flow entry that specifies match fields and a first action to allow communication over the allowed forwarding path, but excludes flow entries, associated with actions to block communications between the destination and the workloads, such that a second flow entry, which specifies a second action to block communication over a forbidden forwarding path between the destination and the second workload, is absent in the whitelist set and so communication between the destination and the second workload is automatically blocked due to the second flow entry being absent in the whitelist set, wherein the flow entries included in the whitelist set are non-hierarchical and are configured based on the set of security policies prior to packet detection, and wherein the match fields include transport layer information and network layer information; and 
sending configuration information to the flow-based forwarding element to cause the flow-based forwarding element to apply the whitelist set to:

in response to detecting a second packet that is addressed from the second workload to the destination and does not match with any flow entry in the whitelist set, dropping the second packet.”
However, Manuja discloses:
 “configuring a whitelist set of flow entries that: 
includes a first flow entry that specifies match fields and a first action to allow communication over the allowed forwarding path, but 
excludes flow entries, associated with actions to block communications between the destination and the workloads, such that a second flow entry, which specifies a second action to block communication over a forbidden forwarding path between the destination and the second workload, is absent in the whitelist set and so communication between the destination and the second workload is automatically blocked due to the second flow entry being absent in the whitelist set, 
wherein the match fields include transport layer information and network layer information” (Manuja, figs. 4 and 5, col. 6 lines 9-10 and 19-32; promoting authorized subscriber endpoints 410A, 410C and 410D as trusted devices in an access control list (ACL) 520 to slow [network] path 250; the source endpoint (IP address and/or source TCP/UDP port number correspond to transport and network layer information) is compared to endpoints in an access control list (ACL) 520, to determine if the endpoint device is allowed access to the slow path 250. A "whitelist" contains endpoints that are permitted access to the slow path 250; and a "blacklist" contains endpoints that are denied access to slow path 250. Only those packets found in the whitelist but not in the blacklist are permitted access to the slow path 250).
The Examiner notes that Manuja does not explicitly disclose “wherein the flow entries included in the whitelist set are non-hierarchical.”  However, ACL 520 of Manuja which is only used to compare IP address and/or source TCP/UDP port numbers for access control corresponds to paragraph 0033 of the instant specification (matching TCP/IP, UDP, MAC fields etc.)  The Examiner asserts that ACL 520 does not prioritize the order of IP addresses or TCP/UDP port numbers and thereby represents a non-hierarchical access control list as claimed by the Applicant’s disclosure.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing of the application to combine the technical features of Adams and Manuja in order to provide an access control system which allows a host processor to determine whether a source of network activity is trusted or represents a suspicious or malicious actor in order to determine the disposition of network packets sent to the system, thereby protecting the network from potential threats of malicious activity (Manuja, col. 5 lines 25-33).
Manuja further discloses wherein the flow entries included in the whitelist set, “are configured based on the set of security policies prior to packet detection” (Manuja, col. 6 lines 52-64; a second level of protection (530) uses traffic policies (540, 550) to regulate or police the bandwidth of trusted path 290A and untrusted path 290B. Before routing a packet onto one of the two sub-paths, the traffic manager 240 determines if placing the packet on the sub-path would violate the policy associated with that sub-path. If placement would result in a violation, the traffic manager 240 does not place the packet on the sub-path. Instead, the packet that would cause the violation is discarded, or routed to another component 560 for storage and/or analysis). 
It would have been obvious to a person of ordinary skill in the art prior to the effective filing of the application to combine the technical features of Adams and Manuja in order to provide an access control system which allows a host processor to determine whether a source of network activity is trusted or represents a suspicious or malicious actor in order to determine the disposition of network packets sent to the system, thereby protecting the network from potential threats of malicious activity (Manuja, col. 5 lines 25-33).
“sending configuration information to the flow-based forwarding element to cause the flow-based forwarding element to apply the whitelist set to:
in response to detecting a first packet that is addressed from the first workload to the destination and matches with the match fields specified by the first flow entry, performing the first action to forward the first packet to the destination” (Manuja, col. 6 lines 33-35; a single ACL whitelist contains endpoints that are permitted access to the slow path 250, and all other packets are denied).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing of the application to combine the technical features of Adams and Manuja in order to provide an access control system which allows a host processor to determine whether a source of network activity is trusted or represents a suspicious or malicious actor in order to determine the disposition of network packets sent to the system, 
“in response to detecting a second packet that is addressed from the second workload to the destination and does not match with any flow entry in the whitelist set, dropping the second packet” (Manuja, col. 6 lines 33-35; a single ACL whitelist contains endpoints that are permitted access to the slow path 250, and all other packets are denied).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing of the application to combine the technical features of Adams and Manuja in order to provide an access control system which allows a host processor to determine whether a source of network activity is trusted or represents a suspicious or malicious actor in order to determine the disposition of network packets sent to the system, thereby protecting the network from potential threats of malicious activity (Manuja, col. 5 lines 25-25-33).

As to claim 8, claim 8 represents a non-transitory computer-readable storage medium that includes processor executable instructions for processing method steps that are substantively similar in scope to the invention of claim 1.  Claim 8 is therefore rejected for the same reasons outlined in the rejection of claim 1 above.

As to claim 15, claim 15 represents a computer system configured to process method steps that are substantively similar in scope to the invention of claim 1.  Claim 15 is therefore rejected for the same reasons outlined in the rejection of claim 1 above.

Claims 2, 5, 9, 12, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Adams in view of Manuja in further view of Li et al. (US Pat. 9,571,382 B2 filed 02/09/2015).
As to claim 2, Adams and Manuja disclosed the invention of claim 1.  Adams does not explicitly disclose:
“configuring a third flow entry that specifies an action to handle a broadcast packet; and
sending configuration information to the flow-based forwarding element to cause the flow-based forwarding element to apply the third flow entry to, in response to detecting the broadcast packet, performing the action without broadcasting the broadcast packet within a broadcast domain in which the group of workloads are located.”
However, Li discloses:
“configuring a third flow entry that specifies an action to handle a broadcast packet (Li, col. 7 lines 35-35; after determining that the data packet is a broadcast data packet, the controller generates a forwarding rule (i.e., third flow entry as defined in par. 0032 of the instant specification) for the data packet, and sends the forwarding rule to the switch).
It would have been obvious to a person of ordinary skill in the art prior to the filing of the application to combine the technical features of Adams and Manuja with Li in order to prevent the switch from broadcasting the data packet repeatedly and avoiding occurrence of a broadcast storm (Li, col. 7 lines 40-46).
Li further discloses:
 (Li, col. 7 lines 40-46; when the switch receives the data packet again, the switch can match the forwarding rule of the data packet, and discard the data packet according to the action attribute of the forwarding rule of the data packet).

As to claim 5, Adams, Manuja and Li disclosed the invention of claim 2.  Adams does not explicitly disclose:
“obtaining mapping information that associates a first network address assigned to the first workload with a first hardware address; and
based on the mapping information, configuring the third flow entry to specify an action to, in response to detecting an address resolution request to resolve the first network address, generate an address resolution response specifying the first hardware address.”
However, Li discloses:
“obtaining mapping information that associates a first network address assigned to the first workload with a first hardware address (Li, col. 9 lines 58-63; after receiving the ARP request data packet, the controller learns a source MAC address and a source Internet Protocol (IP) address of the host h21 by using the ARP request data packet).
It would have been obvious to a person of ordinary skill in the art prior to the filing of the application to combine the technical features of Adams and Manuja with Li in .
Li further discloses:
“based on the mapping information, configuring the third flow entry to specify an action to, in response to detecting an address resolution request to resolve the first network address, generate an address resolution response specifying the first hardware address” (Li, col. 9 lines 63-67 and col. 10 lines 40-50; the controller sets an action (action attribute) of the ARP request data packet to broadcast, and sends the ARP request data packet to the switch S3 in a form of "PacketOut" defined in the OpenFlow; after receiving the ARP reply data packet, the controller transmits the ARP reply data packet to the host h21 according to the learned source MAC address and source IP address of the host h21 in a unicast manner). 

As to claim 9, claim 9 is substantively similar in scope to claim 2.  Claim 9 is therefore rejected for the same reasons outlined in the rejection of claim 2 above.

As to claim 12, claim 12 is substantively similar in scope to claim 5.  Claim 12 is therefore rejected for the same reasons outlined in the rejection of claim 5 above.

As to claim 16, claim 16 is substantively similar in scope to claim 2.  Claim 16 is therefore rejected for the same reasons outlined in the rejection of claim 2 above.

.

Claims 3, 6, 10, 13, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Adams in view of Manuja in view of Li in further view of Jiang et al. (US Pat. 8,856,384 B2 filed 10/14/2011).
As to claim 3, Adams, Manuja and Li disclosed the invention of claim 2.  Adams does not explicitly disclose:
“configuring the third flow entry to specify an action to, in response to detecting an address assignment request from the first workload or the second workload, forward the address assignment request to the network management entity.”
However, Jiang discloses:
“configuring the third flow entry to specify an action to, in response to detecting an address assignment request from the first workload or the second workload, forward the address assignment request to the network management entity.” (Jiang, fig. 9B, col. 11 lines 5-28; controller server 18 may form controller-modified DHCP discovery request 112B of FIG. 9B and generate the packet forwarding path between end host EH1 and DHCP server S1 through client switches SW1, SW3, and SW2 (e.g., by providing appropriate flow table entries or other packet forwarding rules (third flow entry) that direct the client switches to forward network packets between end host EH1 and DHCP server S1). 
It would have been obvious to a person of ordinary skill in the art prior to the filing of the application to combine the technical features of Adams, Manuja and Li with Jiang 

As to claim 6, Adams and Manuja disclosed the invention of claim 1.  Adams does not explicitly disclose:
“configuring the network layer information in the match fields of the first flow entry to include a first network address assigned to the first workload and a second network address assigned to the destination, wherein the first workload is a first virtualized computing instance and the destination is a second virtualized computing instance;
configuring the transport layer information in the match fields of the first flow entry to include a protocol, and a source port number, a destination port number, or both the source port number and the destination port number; and 
configuring the match fields of the first flow entry to further include port information associated with an input port that connects the first workload to the flow-based forwarding element.”
However, Jiang discloses:
“wherein configuring the whitelist set comprises:
configuring the network layer information in the match fields of the first flow entry to include a first network address assigned to the first workload and a second network address assigned to the destination, wherein the first workload is a first virtualized computing instance and the destination is a second virtualized computing (Jiang, figs. 2 and 6B col. 7 lines 46-53 and col. 7 line 66 – col. 8 line 11; fields (e.g., source and destination addresses, network protocol and port) in a packet that has been received by switch 14 can be compared to the fields in the flow table 28; when there is a match between the fields in a packet and the fields in a flow table entry, the corresponding action for that flow table entry may be taken).
It would have been obvious to a person of ordinary skill in the art prior to the filing of the application to combine the technical features of Adams, Manuja and Li with Jiang in order to provide flow tables that can help a switch determine how to direct the packet forwarding system 14 to forward network packets to predetermined ports based on attributes of the network packets (Jiang, col. 6 lines 16-24).
Jiang further discloses:
configuring the transport layer information in the match fields of the first flow entry to include a protocol, and a source port number, a destination port number, or both the source port number and the destination port number (Jiang, figs. 2 and 6B col. 7 lines 46-53 and col. 7 line 66 – col. 8 line 11); and 
configuring the match fields of the first flow entry to further include port information associated with an input port that connects the first workload to the flow-based forwarding element” (Jiang, col. 5 lines 54-62; using the OpenFlow protocol or other suitable protocols, controller server 18 may provide controller clients 30 with data that determines how switch 14 is to process incoming packets from input-output ports 34).

As to claim 10, claim 10 is substantively similar in scope to claim 3.  Claim 10 is therefore rejected for the same reasons outlined in the rejection of claim 3 above.


As to claim 17, claim 17 is substantively similar in scope to claim 3.  Claim 17 is therefore rejected for the same reasons outlined in the rejection of claim 3 above.

As to claim 20, claim 20 is substantively similar in scope to claim 6.  Claim 20 is therefore rejected for the same reasons outlined in the rejection of claim 6 above.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Adams in view of Manuja in in view of Li in view of Jiang in further view of Saunderson et al. (US Pat. 7,596,614 B2 filed 07/29/2005). 
As to claim 4, Adams, Manuja, Li and Jiang disclosed the invention of claim 3.  Adams does not explicitly disclose:
“prior to configuring the third flow entry, assigning the group of workloads with a set of static network addresses, wherein the first workload is assigned with a first static network address and the second workload is assigned with a second static network address; and
in response to receiving the address assignment request from the first workload or the second workload via the flow-based forwarding element, generating and sending an address assignment response specifying the first static network address or the second static network address.”
However, Saunderson discloses:

prior to configuring the third flow entry, assigning the group of workloads with a set of static network addresses, wherein the first workload is assigned with a first static network address and the second workload is assigned with a second static network address (Saunderson, fig. 3, step 15, col. 9 lines 8-13; ARP packet processing test to see if the packet type is an ARP request type packet can determine If the IP address is a known dynamic IP address or is a known static IP addresses that has been configured in the dynamic table by the administrator).
It would have been obvious to a person of ordinary skill in the art prior to the filing of the application to combine the technical features of Adams, Manuja, Li and Jiang with Saunderson in order for a management station to fill out dynamic table 14T with additional static entries that it knows are correct thus ensuring that the discard of unauthorized packets does not include any authorized packets and to prevent a user attached to the network core from sending packets to an unauthorized IP address, thereby preventing additional traffic on the network (Saunderson, col. 13 lines 6-22).
Saunderson further discloses:
in response to receiving the address assignment request from the first workload or the second workload via the flow-based forwarding element, generating and sending an address assignment response specifying the first static network address or the second static network address” (Saunderson, col. 9 lines 15-19; the administrator could add any specific IP address ranges that were outside the DHCP auto allocated range to allow static allocated IP addresses to be used on the client VLANs). 



As to claim 18, claim 18 is substantively similar in scope to claim 4.  Claim 18 is therefore rejected for the same reasons outlined in the rejection of claim 4 above.

Claims 7, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Adams in view of Manuja in view of McCaig et al. (US Pub. 2018/0262533 A1 provisional application 62/470,818 filed 03/13/2017) in further view of Pani (US Pat. 8,789,135 B1 filed 06/15/2012).
As to claim 7, Adams and Manuja disclosed the invention of claim 1.  Adams does not explicitly disclose:
“wherein configuring the whitelist set comprises: 
configuring the network layer information in the match fields of the first flow entry to include a first network address assigned to the first workload and a second network address assigned to the destination, wherein the first workload is an Internet of Things (loT) device and the first flow entry is configured based on a device type of the loT device.
However, McCaig discloses:
“wherein configuring the whitelist set comprises: 
configuring the network layer information in the match fields of the first flow entry to include a first network address assigned to the first workload and a second network address assigned to the destination, wherein the first workload is an Internet of  (McCaig, par. 0439; The system may collect and infer device information to identify one or more devices connected to a gateway wherein the device information may comprise, for example, type of device, manufacturer, physical location, static vs. moving, streaming device, internet of things (IoT) device, etc., wherein each previously recognized device, known to have previously successfully connected to the network may be whitelisted).
It would have been obvious to a person of ordinary skill in the art prior to the filing of the application to combine the technical features of Adams and Manuja with McCaig in order to provide flow processing for one or more IoT devices (McCaig, par. 0439).
The combination of Adams, Manuja and McCaig do not explicitly disclose:
configuring the transport layer information in the match fields of the first flow entry to include a protocol, and a source port number, a destination port number, or both the source port number and the destination port number; and 
configuring the match fields of the first flow entry to further include port information associated with an input port that connects the loT device to the flow-based forwarding element.
However, Pani discloses:
configuring the transport layer information in the match fields of the first flow entry to include a protocol, and a source port number, a destination port number, or both the source port number and the destination port number (Pani, fig. 4; routing table items include Protocol 412, source port 408 and destination port 410 may be used identify which rule 402 a traffic flow is subject to.).

Pani further discloses:
configuring the match fields of the first flow entry to further include port information associated with an input port that connects the loT device to the flow-based forwarding element (Pani, fig. 4, next hop 414 to firewall).

As to claim 14, claim 14 is substantively similar in scope to claim 7.  Claim 14 is therefore rejected for the same reasons outlined in the rejection of claim 7 above.

As to claim 21, claim 21 is substantively similar in scope to claim 7.  Claim 21 is therefore rejected for the same reasons outlined in the rejection of claim 7 above.

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Adams in view of Manuja in further view of Lu (US Pub. 2007/0083924 A1 filed 10/08/2005).
As to claim 22, Adams and Manuja disclosed the invention of claim 15.  Adams does not explicitly disclose: 

However, Lu discloses:
“wherein the match fields further include connection tracking state information to facilitate stateful filtering for the allowed forwarding path” (Lu, figs. 3 and 6, pars. 0049 and 0093; an implementation of a TCP layer, e.g., TCP module 329, maintains a state machine in which the current state depends on the history of preceding TCP data traffic, wherein stateful filtering rules require this state information; stateful filtering is performed by the protocol stack, i.e., data link layer (Ethernet), network layer (IP), and transport layer (TCP, UDP), in packet filtering stage 619 because stateful filtering requires state information not readily available in the other processing stages).
A person of ordinary skill in the art prior to the effective filing date of the invention would have been motivated to combine the technical features of Adams and Manuja with Lu to provide a system and method for applying packet filtering rules at a very early stage for incoming packets in a data communications system, thereby avoiding allocating memory resources for and expending unnecessary processor resources on undesirable communications packets (Lu, pars. 0001 and 0009).

As to claim 23 and 24, claims 23 and 24 are substantively similar in scope to claim 22.  Claims 23 and 24 are therefore rejected for the same reasons outlined in the rejection of claim 22 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to /FELICIANO S MEJIA/ whose telephone number is (571)270-5994.  The examiner can normally be reached on 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FELICIANO S. MEJIA/
Examiner
Art Unit 2492




/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492